DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, drawn to figure 5 in the reply filed on 07/28/022 is acknowledged.
The applicant puts forth that claims 1-9 correspond to the elected species. However, claims 4 and 5 are directed to the embodiment of figure 3.  Therefore, claims 4 and 5 are also withdrawn from consideration.  Accordingly, claims 4-5 and 10-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canter (US D288,394).


    PNG
    media_image1.png
    420
    671
    media_image1.png
    Greyscale


Regarding claim 1: Canter discloses a storage box (figs 1-6, a person of ordinary skill in the art would recognize the “module” as being a storage box) , comprising: a box body (fig 1) comprises a bottom plate (called out above), a left-side plate (called out above), a right-side plate (called out above), a front-side plate (called out above), and a rear-side plate (called out above), wherein a bottom edge of the left-side plate, a bottom edge of the right-side plate, a bottom edge of the front-side plate, and a bottom edge of the rear-side plate are respectively connected to the bottom plate (see figs 1-6, and annotated figure above), and the left-side plate, the right-side plate, the front-side plate, the rear-side plate, and the bottom plate surround to form a receiving space (i.e. the interior of the box, fig 1) with an upper opening (i.e. the opening to access the interior); the front-side plate is disposed opposite to the rear-side plate (fig 1); a minimum distance between a top edge of the front-side plate and a bottom edge of the front-side plate is smaller than a minimum distance between a top edge of the rear-side plate and a bottom edge of the rear-side plate (as shown in fig 1); the front-side plate has a first section (called out above as “1st”) and a second section (called out above as “2nd”, and delineated by the line drawn by the examiner) connected to the first section; the first section has the bottom edge of the front-side plate (fig 1), and the second section has the top edge of the front-side plate (fig 1); the left-side plate and the right-side plate are connected to the first section of the front-side plate (fig 1); a top edge of the left-side plate and a top edge of the right-side plate slope downward from the rear-side plate to the front-side plate and intersect at two points of the front-side plate (fig 1); the front-side plate is divided into the first section and the second section by a line between the two points ( a line is drawn in the above annotated figure to represent the claimed line and points); the second section is located above the first section.
Regarding claim 2: Canter as applied above discloses wherein the first section of the front-side plate is disposed to be parallel to the rear-side plate (see above figure).
Regarding claim 3: Canter, as applied above, discloses wherein the first section and the second section of the front-side plate are coplanar (see above figure, and figs 1-6).
Regarding claim 8: Canter, as applied above, discloses wherein a minimum distance between the line between the two points and the bottom edge of the first section is greater than a minimum distance between the line between the two points and the top edge of the second section (see above annotated figure). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canter, as applied to claim 8 above.
Regarding claim 9: Canter, as applied above, discloses except wherein the minimum distance between the line between the two points and the top edge of the second section is 0.2cm-20cm.  
However, the claimed range is a result effective variable that could be found through routine experimentation. A very small distance and the second section would not function well to hold an item (e.g. book, papers, credit card machine) on the top edges on the box.  Whereas, a very large distance and the section could present easy access to the interior of the box or block access to an item stored on the top edges.  Therefore, before the claimed invention was effectively, it would have been obvious to a person of ordinary skill in the art to have found the claimed range by performing routine experiments (see MPEP 2144.05).  Further, the applicant fails to disclose any criticality and/or unexpected results to the claimed range.     
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canter, as applied to claim 1 above, in view of Fochs (US 2017/0047754) .
Regarding claim 6: Canter, as applied above, does not disclose a plurality of hooks connected to the second section, wherein the hooks are arranged at regular intervals.
Fochs, however, discloses a desk organizer (fig 1C) that includes a plurality of hooks (i.e. crenulations 115, fig 1C, ¶0204) connected to a second section (i.e. top region of perimeter wall 111 including top edge 113, fig 1C), wherein the hooks are arranged at regular intervals (fig 1C, ¶¶0204,0205).  Fochs teaches that hooks (115) may help to maximize visibility of articles removably contained within receptacles.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the second section of Canter to include hooks, as taught by Fochs so as to maximize visibility of articles removably contained within the box.  The hooks would provide a support to stored items, but the spacing would allow for visual inspection of the interior of the box.
Regarding claim 7: the combined teachings of the references, as applied above, disclose that each of the hooks extends toward the rear-side plate (se fig 1C of Fochs).  The hooks are three-dimensional objects that “extend” in all directions included towards the rear-side plate when connected to the second section of Canter, as applied in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US D895,289 discloses a shelf bin with a front wall having a second section, see fig 4.
US 399662 discloses a similarly shaped display case with internal dividers
US2518779 discloses a display case with internal dividers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733